Title: Henry Hamilton to the Lieutenant Governor and Council of Virginia, 30 July 1779
From: Hamilton, Henry
To: Page, John,Virginia Assembly



Gentlemen
Williamsburg Jail July 30th 79

Mr. Pelham having very obligingly procured me the means of addressing you, I take this first opportunity of representing to you the Circumstances and situation of the two Gentlemen at present in confinement along with me.
I am to suppose they have been put in Prison for having acted under my orders. If there be any criminality in those orders Justice demands that I alone should be the sufferer. I therefore make it my request that I may suffer, alone.
The Health of these gentlemen is deeply impaired from the consequences of their restraint, as they are in want even of a change of linnen, highly necessary at this sultry Season.
As to my own Conduct, however misrepresented, I have a confidence (which will I hope hereafter appear well grounded) that it will support itself against the attacks which have been made upon it in this Country, and that it will abide the Test of That Enquiry,  which I am to expect it will undergo, whenever, I shall be called upon by those Superiors whose orders I have endeavored to execute with Humanity and Moderation.
Gentlemen! Whatever may be the result of this applica[tion] I shall with patience wait for the day when I may more largely expose to the World the whole tenor of my Conduct, which I have all the reason imaginable to think has been discoloured and misrepresented.
I have the honor to be with all due Respect Gentlemen Your most obedient and very humble Servant,

Henry Hamilton

